774 F.2d 1163
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Charles C. Needham, Petitioner,v.Railroad Retirement Board, Respondent.
No. 84-3330
United States Court of Appeals, Sixth Circuit.
9/24/85

R.R.Ret.Bd.
AFFIRMED
ORDER
BEFORE:  KENNEDY and MILBURN, Circuit Judges; WEICK, Senior Circuit Judge.


1
On petition to review an order of the Railroad Retirement Board,


2
This cause came on to be heard upon the record compiled before the Railroad Retirement Board, and briefs and oral argument of the parties.  Upon due consideration thereof the Court concludes that the findings and decision of the Railroad Retirement Board are supported by substantial evidence on the record as a whole.


3
IT IS THEREFORE ORDERED that the judgment of the Railroad Retirement Board in this case be, and it hereby is, affirmed.